Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-3, 7-14 and 17 -20 are pending, claims 4-6 and 15-16 have been canceled, and claims 1-3, 7-14 and 17 -20 have been amended.
	In light of the Terminal Disclaimer of 10-08-2021, the double patenting rejection of the claims has been withdrawn.
	In Light of applicant’s amendment, objection to the specification has been withdrawn.
Allowable Subject Matter
Claims 1-3, 7-14 and 17 -20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art in the field does not teach the combination of features of the claimed invention where, when the server name relating to the selected combination is the server name of the resource server, the presenter is configured to: receive from the access terminal the user name relating to the selected combination in a user name field of the login form; prompt the user via the access terminal to select at least one element from the presented table; obtain a transmission letter string by arranging letter strings contained in the respective at least one selected element; cause the transmitter to transmit to the access terminal, the obtained transmission letter string;  640815883.00079and provide for the access terminal to enter, in a password field of the login form, the transmission letter string (as recited in claim 1); and when the server name relating to the selected combination is the server name of the resource server: receiving, in the processor from the access terminal, the user name relating to the selected combination in a user name field of the login form; prompting, via the processor, the user via the access terminal to select at least one element from the presented table; obtaining, via the processor, a transmission letter string by arranging letter strings contained in the respective at least one selected element; transmitting, via the processor to the access terminal, the obtained transmission letter string; and receiving, in the processor from the access 
Claims are allowable in view of the above limitations when in combination with the remaining claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ALI S ABYANEH/Primary Examiner, Art Unit 2437